Appellant presses upon us that the juror Colbert was shown to be so unfair and partial as to require a reversal of the judgment and that we erred in reaching a contrary conclusion.
We do not have here a case where the juror, upon his voir dire examination, testified falsely to questions propounded, whereby appellant and his counsel were misled. Nor does the appellant contend that the juror intentionally deceived him. To the contrary, appellant's complaint is that the juror did not volunteer all the information touching his acquaintance and relations with the deceased and that, by reason thereof, his bias and unfairness as a juror were shown.
The answer of the juror that he "knew him (the deceased) when I seen him," was sufficient to place appellant upon notice that there was an acquaintance existing between the prospective juror and the deceased. If appellant desired to know the extent of that acquaintance, he should have inquired of the juror.
Every fact which the appellant ascertained after conviction relative to the acquaintance and relations between the juror and the deceased could have been ascertained by questioning the juror at the time of the voir dire examination. That it was not *Page 348 
developed was because appellant did not interrogate the juror relative thereto.
To agree with appellant's contention would be to hold that the mere failure of a prospective juror to volunteer full information as to his prior acquaintance and relations with the deceased in a murder case, stamps such a juror as unfair. This we are unwilling to do. See Lera v. State, 144 Tex.Crim. R.,165 S.W.2d 92.
Appellant insists that he was entitled to a charge on negligent homicide and that we erred in failing to so hold.
According to the State's testimony, the shooting by appellant was deliberate. According to the defense, the shooting — that is, the firing of the gun — was accidental. Under such facts, the full charge on accidental shooting protected appellant in his rights. Negligent homicide is deemed not raised. Combs v. State, 52 Tex.Crim. R., 108 S.W. 649.
We have again examined the record in view of appellant's insistence and remain convinced that reversible error is not reflected. It would serve no useful purpose to write further thereon.
The motion is overruled.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.